 Case 2:20-cv-00134-PLM-MV ECF No. 6, PageID.454 Filed 08/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

 ALRELIO EVANS,

        Plaintiff,
                                                                Hon. Paul L. Maloney
 v.
                                                                Case No. 2:20-cv-134
 CONNIE HORTON, et al.,

        Defendants.
 ________________________________/

          CONDITIONAL ORDER STRIKING PLEADING OR OTHER PAPER


       Alrelio Evans has submitted the following unsigned document, in violation of Fed.

R. Civ. P. 11(a):

                                  Exhibits – ECF No. [4]

       This document will be deemed automatically stricken from the record, without the

necessity of a further order of court, unless Alrelio Evans files a signature page (attached)

within 21 days of the date of this order.

       IT IS SO ORDERED



Date: August 3, 2020                                          /s/Maarten Vermaat
mlc                                                      MAARTEN VERMAAT
                                                         U.S. Magistrate Judge
 Case 2:20-cv-00134-PLM-MV ECF No. 6, PageID.455 Filed 08/03/20 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

 ALRELIO EVANS,

          Plaintiff,
                                                               Hon. Paul L. Maloney
 v.
                                                               Case No. 2:20-cv-134
 CONNIE HORTON, et al.,

          Defendants.
 ________________________________/

                                SIGNATURE PAGE FOR:


                                   Exhibits – ECF No. [4]



         The foregoing document is hereby signed and certified pursuant to Fed. R. Civ. P.

11(a).




                                    _________________________________________




YOU MUST SIGN THIS SIGNATURE PAGE AND RETURN IT TO THE CLERK’S
OFFICE AS REQUIRED BY THE ATTACHED ORDER.
